Citation Nr: 1756133	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-28 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include arthritis, patellofemoral syndrome, or chondromalacia, or as secondary to a service-connected disability.

4.  Entitlement to service connection for a left knee disability, to include arthritis, patellofemoral syndrome, or chondromalacia, or as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1973 to September 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran service connection for left and right knee disabilities.   

In his June 2011 claim, the Veteran stated he sought service connection for "left and right knee" disabilities.  The Veteran has been diagnosed with bilateral knee arthritis, patellofemoral syndrome, and chondromalacia.  See August 2013 and July 2015 VA examinations; see also May 1977 service treatment record.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In an August 2013 rating decision, the RO increased the Veteran's disability rating for degenerative joint disease of the lumbar spine to 20 percent effective February 6, 2013 and continued the Veteran's non-compensable disability rating for right eye pinguecula.  See August 2013 rating decision.  The Veteran filed a timely notice of disagreement (NOD) as to those issues in October 2013, and the RO issued a statement of the case (SOC) in September 2015.  The Veteran did not file a VA Form 9 to this SOC.  In January 2016, the Veteran filed a VA Form 21-8940 for increased compensation based on unemployability (TDIU), which the RO denied in March 2016.  The Veteran did not appeal the RO's TDIU determination within one year; as such, entitlement to a TDIU is not currently on appeal. 

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A November 2009 rating decision denied entitlement to service connection for bilateral knee chondromalacia (claimed as bilateral knee condition).  The RO denied the claims because the Veteran did not establish by objective medical evidence that he had a chronically disabling impairment of the right or left knee that was either incurred in or aggravated by his military service.  That same month, VA notified the Veteran of that decision.  Within one year of that notification, the Veteran did not perfect an appeal nor submit new and material evidence to substantiate his claims.   

2.  Evidence added to the record since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for a right knee disability.

3.  Evidence added to the record since the November 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for a left knee disability.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied entitlement to service connection for bilateral knee chondromalacia, is final.  38 U.S.C. § 7105(c) (2012); 
38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The additional evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that his bilateral knee arthritis was caused or aggravated by his time on active duty or, in the alternative, his service-connected degenerative joint disease of the lumbar spine.  See September 2015 Veteran statement; see also July 2011 VA Form 21-4138.   

In September 2009, the Veteran filed a service connection claim for a "bilateral knee condition."  See September 2009 VA Form 21-4138.  In a November 2009 rating decision, the RO denied the Veteran's claim because it "was not established by the objective medical evidence that [the Veteran] currently [had] a chronically disabling impairment that was either incurred in or aggravated by [his] military service."  See November 2009 rating decision.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the November 2009 rating decision was mailed.  See 38 U.S.C. § 7105(b)(1).  The Veteran did not do so; as such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. §§ 7104(b), 7105(d).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claims as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the November 2009 rating decision, the record consisted of the Veteran's service treatment records, informal claims, outpatient treatment records from Columbia VA Medical Center (VAMC) dated December 2004 through July 2008, and outpatient treatment records from Augusta VAMC dated March 2000 through August 2004.  

Since then, the Veteran submitted x-ray evidence from the Moncrief Army Community Hospital (MACH) showing arthritis in both knees.  See January 2011 radiologic examination report; see also December 2007 radiologic examination report.  The Veteran also stated he experienced bilateral knee pain since his retirement.  See September 2015 Veteran statement.  Arthritis is an enumerated disease subject to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.       

This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claims of entitlement to right and left knee disabilities and warrants reopening of these claims.  The issues of entitlement to service connection for right and left knee disabilities are addressed in the remand potion of the decision below.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the claim is granted to this extent only.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's service connection claims.  

The Veteran filed his service connection claims in June 2011.  He stated that evidence was not gathered from the MACH, the Noble Army Hospital, and the Eisenhower AMC.  See July 2011 Veteran statement.  In May 2012, the Veteran submitted an executed VA Form 21-4142 requesting the following documents: MACH (October 1993 to January 1995); Noble Army Hospital (February 1995 to May 1998); and Eisenhower AMC (June 1998 to February 2004).  However, said documents were not retrieved; a National Personnel Records Center archives technician stated she was unable to locate a medical treatment record for the patient from 1998 for treatment at the Noble Army Hospital.  See April 2017 letter.  Nevertheless, the Veteran posits he received post-retirement treatment at those facilities; on remand, the RO should request said documents from the appropriate facilities or record repositories for the requested periods.         

Further, in January 2012, August 2013, and July 2015, the Veteran was afforded VA examinations to assess the etiology of his bilateral knee disabilities.  However, the Board finds that the VA examiner's findings are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Though the Veteran submitted multiple documents showing degenerative changes in both knees from different radiographic examination reports, the January 2012 and August 2013 VA examiners did not diagnose the Veteran with arthritis.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Further, though the July 2015 VA examiner recognized that the Veteran had bilateral knee arthritis, he only offered an opinion as to whether the Veteran's left knee condition was "proximately due to his lumbar DDD."  See July 2015 VA examination.  Here, the examiner misstates the Veteran's service-connected disability; further he does not opine on whether the Veteran's service-connected disability aggravated the Veteran's bilateral knee arthritis.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Because the VA examinations of record are inadequate for decision-making purposes, the issues must be remanded for addendum VA opinions.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records under federal custody, to include the following documents: MACH, Ft. Jackson, South Carolina (October 1993 to January 1995); Noble Army Hospital, Ft. McCellan, Alabama (February 1995 to May 1998); and Eisenhower AMC, Ft. Gordon, GA (June 1998 to February 2004).  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's bilateral knee disabilities, to include arthritis, patellofemoral syndrome, or chondromalacia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran (if deemed necessary by the examiner), the VA examiner is asked to respond to the following inquiries:

A.  Is it as likely as not that the Veteran's bilateral knee disabilities, to include arthritis, patellofemoral syndrome, or chondromalacia, were either incurred in, or are otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  Further, the examiner is to discuss the Veteran's in-service complaints of knee pain and corresponding degenerative changes evidenced by x-rays and MRIs in the evidentiary record.  The examiner is also to address the Veteran's statement that "servicing in combat arms for 20 years the field and range training contributed to my arthritis in my knee."  See July 2011 Veteran statement.  

B.  Is it as least as likely as not that the Veteran's bilateral knee disability, to include arthritis, patellofemoral syndrome, or chondromalacia, was caused or aggravated by his service-connected degenerative joint disease of the lumbar spine?
 
In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In providing the opinion, the physician must address the Veteran's theory of secondary-service connection; specifically, the Veteran claims that his "back problem cause [sic] your body weight to shift to your leg, which effect [sic] your knee.  The nerves that provide sensation to the knee come from the lower back.  The knee pain, therefore, can arise from the knee itself or from condition [sic] of the lower back."  See July 2011 Veteran statement.     

C.  "Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

D.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  
E.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

F.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


